[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 10-13348                  JULY 20, 2011
                                                               JOHN LEY
                            Non-Argument Calendar                CLERK
                          ________________________

                      D.C. Docket No. 1:08-cv-01850-WSD

BERENDER D. GRIFFITH,

                                                               Plaintiff-Appellant,

                                      versus

METROPOLITAN ATLANTA RAPID TRANSIT AUTHORITY (MARTA),
a Georgia Corporation,
PHYLIS LEE,
Individually and as MARTA Director of the Transitional Employee Program,
MARC WALTHOUR,
Individually and as the Disability Adjuster III for MARTA, jointly and Severally,
PAULA M. NASH,
Individually and as the Chief of Litigation and Administration for MARTA,

                                                           Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (July 20, 2011)
Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

       Appellant Berender D. Griffith is a former employee of Metropolitan

Atlanta Rapid Transit Authority (“MARTA”). She seeks relief against MARTA

under several federal statutes, but primarily Title II of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12131 et seq. and Section 504 of the

Rehabilitation Act, 29 U.S.C. §§ 701-797.1 The district court, in its order of

Sepbember 9, 2009,granting MARTA’s motion for judgment on the pleadings,

described Griffith’s situation thusly:

       This is a case in which Plaintiff experienced a back injury, underwent

surgery, and then aggravated her injury, causing her to be absent from work at . . .

MARTA beginning in April 2002. Plaintiff failed to provide . . . MARTA with the

requisite proof of her injury beginning in September 2003 and apparently did not

express a desire or intention to return to work – she simply was absent from her

job and out of touch even though . . . MARTA advised her of her obligation to

submit an updated proof of her medical condition from her physician every two

weeks. Warned that she would be terminated if she did not provide the information



       1
         Griffith, who is black, also seeks relief under 42 U.S.C. § § 1981 and 1985(3) for racial
discrimination. The district court found these claims to be baseless. We agree.

                                                2
her employer required, Plaintiff did not respond to . . . MARTA’s request for proof

of her medical condition and, in 2004, she was terminated. Three years later, and

five and one-half years after the aggravation of her injury, Plaintiff told . . .

MARTA that she was ready to return to work and insisted she be given a light

duty job. MARTA informed Plaintiff that it did not have a light duty position

available. A year later, Plaintiff demanded that . . . MARTA reopen a work center

it had closed and provide her with a position and reasonable accommodation.

MARTA reminded Plaintiff that she had been terminated and informed her that a

position was not available for her. Plaintiff’s lawsuit . . . alleges that . . .

MARTA’s refusal to rehire her three years after she was terminated for cause

violated the American with Disabilities Act [and the Rehabilitation Act] and

constituted racial discrimination.

       Griffith appeals the district court’s judgment on the pleadings. Her brief,

however, except for conclusory assertions of error, makes no specific mention of

her claims and says nothing as to how the court erred.

       We do consider one point—whether the statute of limitations bars Griffith’s

ADA and Rehabilitation Act claims. The general federal rule is that a cause of

action “will not accrue, and thereby set the limitations clock running, until the

plaintiff[ ] know[s] or should know (1) that [she] ha[s] suffered the injury that

                                             3
forms the basis of [her] complaint and (2) who has inflicted the injury.” Chappell

v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003) (citation omitted). Georgia’s two-

year statute of limitations for personal injury actions applies to discrimination

claims brought under Title II of the ADA and the Rehabilitation Act. Everett v.

Cobb Cnty. Sch. Dist., 138 F.3d 1407, 1409-10 (11th Cir. 1998); see Ga.Code

Ann. § 9-3-33.

       The statute of limitations barred Griffith’s ADA and Rehabilitation claims

that MARTA constructively discharged her and failed to provide her with

reasonable accommodations in March 2007, because MARTA discharged her in

March 2004 for her work rule violations, thereby rendering her ineligible for

rehire under its policies, and Griffith failed to file suit until four years later in

April 2008.

       AFFIRMED.2




       2
         Griffith appeals the district judge’s refusal to recuse. We fine no merit in the appeal.
We likewise find no merit in her challenge to the district court’s denial of her motions for relief
under Fed. R. Civ. P. 59(e) and 60(b).

                                                 4